Citation Nr: 0607718	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  01-09 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from July 1986 to April 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
limitation of motion to 120 degrees of flexion and 0 degrees 
of extension, with pain and mild limitation of function.

2.  The veteran's right knee disability is manifested by 
limitation of motion to 95 degrees of flexion and 0 degrees 
of extension, with pain and mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee are not met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 5257, 5260, 
5261 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right knee are not met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 5257, 5260, 
5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

VA and private treatment records show the veteran complaining 
of bilateral knee pain.  Private treatment records from 
August and September 2001 show range of motion of the knees 
within normal limits, no pain over the joint line, no infra 
or suprapatellar effusion, and no pain with varus or valgus 
stress.  VA treatment notes dated after 2001 continue to show 
the veteran complaining of bilateral knee pain.

The veteran had a VA examination in February 2001.  She 
complained of constant bilateral knee pain, more pronounced 
on the right.  The veteran reported slight relief with 
Naproxen.  There were no complaints of locking or giving way 
and no swelling.  The veteran reported increased pain when 
she stands for more than 30 minutes but no functional losses 
other than running.  On examination the veteran had extension 
to 0 degrees and flexion to 100 degrees in her knees 
bilaterally.  The examiner noted peripatellar tenderness more 
pronounced on the right.  There was no edema, effusion, or 
deformity noted.  The knee ligaments were intact.  The 
veteran walked with a slight limp and had difficulty 
squatting.  The diagnosis was chondromalacia patella, 
bilateral.

The veteran was provided another VA examination in October 
2002.  She continued to complain of bilateral knee pain, 
right worse than the left. She indicated that she used to 
take Vioxx but discontinued it due to upset stomach. The 
veteran reported increased pain with all activities and 
weather changes, but no absolute functional losses.  The 
veteran's knee rarely gives way without locking.  The veteran 
does wear knee braces sometimes but was not wearing them at 
the time of the examination.  The veteran worked at the post 
office and reported significant time off from work because of 
her knees.  The examination revealed a full range of motion 
of both knees with slight crepitus and peripatellar 
tenderness bilaterally.  The remainder of the knee 
examination was normal.  The diagnosis was chondromalacia, 
patellofemoral, bilateral.

The veteran underwent another VA examination in May 2003.  At 
that time the veteran complained of knee pain, mainly in the 
right knee.  The veteran reported pain down along the 
patellar tendon on both sides of her knee and that after use 
it tends to swell.  The pain is aggravated by use and being 
on her feet.  There has been no locking at any time.  On 
examination the veteran walked with a normal gait.  There was 
no evidence of swelling, redness or effusion of either knee.  
The veteran had full extension of both knees.  Flexion of the 
left knee was to 125 degrees and the right knee to 118 
degrees.  All ligaments were intact and non-tender to stress.  
X-rays were reviewed which showed minimal narrowing of the 
medial joint line, but otherwise minimal degenerative changes 
in keeping with the veteran's age.  The diagnosis was mild 
degenerative joint disease of the right knee.

The veteran testified at a Travel board hearing in November 
2004.  She indicated that she had constant knee pain and that 
her knees grind and sometimes give way.  The veteran also 
testified to swelling of her knees and that she sometimes 
wears a knee brace.

The veteran was provided her most recent VA examination in 
March 2005.  The veteran reported pain in both knees, with 
the right knee worse than the left.  On examination the left 
knee had no laxity or swelling.  The patellar resistance test 
was negative and there was mild crepitus.  The left knee had 
extension to 0 degrees and flexion to 120 degrees.  There was 
no increased pain or loss in range of motion with repetition.  
Examination of the right knee revealed the patellar 
resistance test was negative with no effusion. Laxity, or 
instability.  Extension of the right knee was to 0 degrees 
and flexion was to 95 degrees.  Based on the examination and 
X-rays the veteran was diagnosed with bilateral 
chondromalacia and degenerative changes of the knees.  The 
examiner noted that the veteran was able to work and walked 
without any assistive devices.  The examiner noted that the 
veteran was unable to run and had pain with prolonged 
standing.  There was no report of additional limitation with 
flare-ups.

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The VA treatment notes and 
various VA examinations do not show flexion of either knee 
limited to 45 degrees or less at any time.  The most recent 
VA examination shows flexion of the left knee to 120 degrees 
and flexion of the right knee to 95 degrees.  Neither the 
veteran's left nor right knee disability warrants a rating in 
excess of 10 percent based on limitation of flexion.  
38 C.F.R. § 4.71a, DC 5260 (2005).

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261 (2005).  The VA treatment notes and examinations 
indicate that extension of the veteran's left and right knees 
are both full at 0 degrees.  There is no medical evidence of 
limitation of extension to 10 degrees or more and, therefore, 
a rating in excess of 10 percent is not warranted for either 
knee under.  38 C.F.R. § 4.71a, DC 5261 (2005).  

Under Diagnostic Code 5257 impairment of the knee is rated 
based on recurrent subluxation and lateral instability.  A 10 
percent disability evaluation requires slight impairment of 
either knee.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  
The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just".  38 C.F.R. § 4.6 (2005).  Here, the evidence does not 
establish that the veteran suffers from any impairment of the 
left knee due to subluxation and instability.  While the 
veteran has complained of locking and of the knee giving way, 
multiple VA treatment notes and VA examinations found the 
knees to be stable without evidence of locking or 
instability.  According, a rating based on recurrent 
subluxation and lateral instability is not warranted.  
38 C.F.R. § 4.71a, DC 5257 (2005).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
her knees, and the VA treatment notes and VA examiners found 
evidence of pain.  The veteran takes medication for her pain 
and occasionally wears a knee brace.  She has difficulty 
walking stairs or standing for a long time, and has 
limitation of activities such as running.  The Board finds 
that the 10 percent rating for each knee for limitation of 
motion contemplates the pain she experiences, especially in 
light of the medical findings that she has virtually full 
range of motion of the knees, and the lack of findings of 
instability, effusion, swelling, or laxity.  The veteran is 
able to walk, drive, work, and attend to her daily needs.  
The veteran has a virtually complete range of motion of the 
knees, and no objective indications of instability.  There is 
no sign of functional impairment that would support a finding 
in excess of 10 percent for the slight knee disability shown.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2005), DeLuca, 8 Vet. App. 
202.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the 
knees.  Consequently, Diagnostic Code 5256 is not for 
application.  There is no evidence of malunion or nonunion of 
the tibia and fibula.  Thus, Diagnostic Code 5262 for 
impairment of the tibia and fibula is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2005).  
As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a schedular rating higher than the 10 percent for the 
left and right knee disabilities.

The Board notes that there is X-ray evidence of arthritis of 
both knees.  If the veteran had noncompensable limitation of 
motion of the knee, a 10 percent rating could be applied 
under Diagnostic Code 5003.  The veteran's knee disabilities, 
however, have been rated as 10 percent disabling under DC 
5260 for limitation of flexion of the knee.  Therefore, she 
does not have non-compensable limitation of motion of the 
knees and a separate 10 percent rating is not warranted for 
the knees.  38 C.F.R. § 4.71a, DC 5003, 5260 (2005). 

II.  VCAA

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With regard to element (1), above, the Board notes that the 
RO sent the appellant VCAA notice letters in August 2001 and 
February 2005 that told her what was necessary for her claims 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), she was provided 
with specific information as to why her claims seeking an 
increased rating for her chondromalacia of the left and right 
knees was being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2005 letter notified the appellant of her and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records, or records from other Federal agencies, but that she 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the February 2005 letter asked the veteran to submit any 
other evidence that would support her claim.  In addition, 
she was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the December 2005 SSOC.

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, neither the veteran nor her representative has 
contended that the delayed notice prejudiced her claims, nor 
has any prejudice been shown.  Any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO obtained 
service medical records, VA treatment records, and private 
treatment records, and provided the veteran with several VA 
examinations.  The veteran has not indicated that there is 
any additional evidence available to help support her claim 
for a higher rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394.



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left knee is denied.

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee is denied






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


